OMB APPROVAL OMB Number: 3235-0060 Expires: February 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) _June 1, 2010 (May 27, 2010) STRATECO RESOURCES INC (Exact name of small business issuer as specified in its charter) Québec, Canada N/A State or other jurisdiction of incorporation Commission File Number (IRS Employer Identification No.) 1225 Gay-Lussac Street, Boucherville, Québec, J4B 7KI (450) 641-0775 (Address and telephone number of registrant's principal executive offices and principal place of business N/A (Former name, former address and former fiscal year, if changed since last report): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -2- Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 (b) Changes in Registrant’s Certifying Accountant. As of May, 27, 2010, the Registrant engaged PricewaterhouseCoopers, LLP, (“PricewaterhouseCoopers”), an independent registered public accounting firm, as the new principal accountant to audit the registrant’ financial statements. During the two most recent fiscal years and through May 27, 2010, the Registrant has not consulted with PricewaterhouseCoopers regarding any of the matters described in Item 304(a)(2)(i) or Item 304(a)(2)(ii) of Regulation S-K. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATECO RESOURCES INC. (Registrant) Date: June 1, 2010 /s/ Guy Hébert (Signature) Guy Hébert, President and CEO
